Order entered March 25, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00341-CV

                      IN RE JOE TRAMPAS BENAVIDES, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F99-21709-MW

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE